Daly, J.,
concurring in part and dissenting in part. I concur with the well reasoned majority opinion sustaining the motion to strike counts one, three, four, five, six, seven and eight of the plaintiff’s amended complaint. As to count two, however, the trial court’s granting of the defendant’s motion to strike should be reversed because the complaint stated a cause of action pursuant to General Statutes § 31-290a.1
*673The majority opinion correctly sets forth our standard of review of a trial court’s motion to strike. “ ‘Where an appeal is taken from a judgment following the granting of a motion to strike, we take the facts to be those alleged in the amended complaint construed in a manner most favorable to the pleader.’ ” Biro v. Hill, 214 Conn. 1, 2, 570 A.2d 182 (1990), quoting Amodio v. Cunningham, 182 Conn. 80, 82, 438 A.2d 6 (1980). On appeal, “all well-pleaded facts and those facts necessarily implied from the allegations are taken as admitted.” Amodio v. Cunningham, supra, 83. The motion to strike should be granted if the allegations in the complaint only allege legal conclusions unsupported by facts. Mora v. Aetna Life & Casualty Co., 13 Conn. App. 208, 211, 535 A.2d 390 (1988).
Count two, although inartfully drafted, alleged that the defendant acted in bad faith by “wrongfully discharging the plaintiff and thereby violating § 31-290a” because she sought workers’ compensation benefits from the defendant. Construing this allegation in the light most favorable to the plaintiff, it was sufficient to state a statutory cause of action under § 31-290a.
In D’Ulisse-Cupo v. Board of Directors of Notre Dame High School, 202 Conn. 206, 217, 520 A.2d 217 (1987), the plaintiff’s allegation that “ ‘[t]he defendants negligently misrepresented the facts to the plaintiff, caus*674ing her damages as pled’ ” sufficiently stated a cause of action for negligent misrepresentation. Id. Our Supreme Court noted that “[although the complaint could have alleged the nature of the defendants’ negligence more precisely, the lack of linguistic specificity does not warrant striking the second count. As the Appellate Court noted, under the rules of practice governing pleading, a party may plead legal effect as long as the pleading ‘fairly [apprises] the adverse party of the state of facts which it intended to prove.’ Practice Book § 109; see Practice Book § 108.” Id., 220.
The allegations in count two of this case fairly apprised the defendant that the plaintiff intended to prove she was wrongfully discharged because she exercised her rights under the workers’ compensation act. Therefore, the allegations in count two stated a cause of action under § 31-290a. For these reasons, I respectfully dissent.

 General Statutes § 31-290a provides in pertinent part: “(a) No employer who is subject to the provisions of this chapter shall discharge, or cause to be discharged, or in any manner discriminate against any employee *673because the employee has filed a claim for workers’ compensation benefits or otherwise exercised the rights afforded to him pursuant to the provisions of this chapter.
“(b) Any employee who is so discharged or discriminated against may either: (1) Bring a civil action in the superior court for the judicial district where the employer has its principal office for the reinstatement of his previous job, payment of back wages and reestablishment of employee benefits to which he would have otherwise been entitled if he had not been discriminated against or discharged and any other damages caused by such discrimination or discharge. The court may also award punitive damages. Any employee who prevails in such a civil action shall be awarded reasonable attorney’s fees and costs to be taxed by the court . . . .”